Appeal from an order of the Supreme Court, Kings County, dated August 5, 1969, which adjudged appellants in contempt of court, except (as limited by appellants’ brief) so much of the order as added certain affidavits to the record of the proceeding. Order affirmed insofar as appealed from, with $20 costs and disbursements (ef. Brigham Park Coop. Apts. Section No. 2 v. Krauss, 21 N Y 2d 941; Hilltop Vil. Coop. No. 4 v. Goldstein, 43 Mise 2d 657, affd. 23 A D 2d 722; Lincoln Coop. Apts. V. Zaifert, 23 A D 2d 796). Christ, Acting P. J., Rabin, Hopkins and Brennan, JJ., concur. (Beldock, P. J., deceased).